Citation Nr: 1105599	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  05-04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for sinusitis 
and allergic rhinitis.

2.  Entitlement to a rating in excess of 10 percent for a 
ruptured left Achilles tendon.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1985 to October 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and October 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This case was previously remanded by the Board in September 2008 
for additional development.  That development has been completed 
and the case is once again before the Board for appellate review.

The issue of entitlement to a rating in excess of 10 percent for 
a ruptured left Achilles tendon is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's sinusitis with allergic rhinitis is manifested by 
moderately severe headaches and sinus pain, status post 
septoplasty, with limited relief from medication; there is no 
indication of purulent discharge, crusting, or significant 
blockage of the nasal passages.


CONCLUSION OF LAW

The criteria for a 30 percent for sinusitis with allergic 
rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.97, Diagnostic Codes 6513, 6522 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in October 2002 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the U.S. Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.   Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

In the Veteran's February 2004 notice of disagreement (NOD), he 
took issue with the initial disability rating assigned and is 
presumed to be seeking the maximum benefits available under the 
law for each appealed issue.  Dingess; see also AB v. Brown.  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), 
the RO properly issued a January 2005 statement of the case (SOC) 
which contained, in part, the pertinent criteria for establishing 
a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate in 
the adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to the 
claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination reports, 
and lay statements have been associated with the claims file.  
The Board specifically notes that the Veteran was afforded VA 
examinations with respect to his disability.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disability at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's sinusitis 
and allergic rhinitis.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  38 
C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The Veteran's sinusitis and allergic rhinitis is currently rated 
as 10 percent disabling under Diagnostic Code 6522-6513, 
effective October 8, 1999.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen. 38 C.F.R. § 4.27 (2010).

Sinusitis is rated pursuant to the General Rating Formula for 
Sinusitis (General Rating Formula).  The General Rating Formula 
provides for a noncompensable rating where sinusitis is detected 
by X-ray only.  A 10 percent rating requires (1) one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment or (2) three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating requires (1) three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment or (2) more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The maximum disability rating of 50 percent is 
assigned (1) following radical surgery with chronic osteomyelitis 
or (2) for near constant sinusitis characterized by headaches, 
pain and tenderness of the affected sinus, and purulent discharge 
or crusting after repeated surgeries.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 to 6514, General Rating Formula.

An incapacitating episode of sinusitis is defined as an episode 
that requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, 
Note.

Under Diagnostic Code 6522, allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one side, 
is rated 10 percent disabling.  Allergic or vasomotor rhinitis 
with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97, 
Diagnostic Code 6522.

VA treatment records dated September 2000 and January 2001 show 
the Veteran complained of sinus pressure and congestion.  On 
examination in January 2001, there was sinus pressure in the 
frontal area and in the maxillary on palpation, but no objective 
evidence of sinusitis.

Additional records dated April 2001 show the Veteran complained 
of persistent sinus congestion and pain that did not respond to 
steroid treatments.  He said the symptoms were constant 
throughout the year and did not seem to worsen at times of 
elevated pollen or ragweed levels.  He denied having any fever, 
and rarely experienced any nasal discharge.  On examination, the 
Veteran's turbinates were boggy and injected.  He was treated 
with doxycycline.

Private treatment records dated March 2002 reflect complaints of 
increased sinus pressure which had lasted for a month.  On 
examination, there was mild maxillary tenderness, greater on the 
left side.  The Veteran underwent a septoplasty and laser 
conchotomy in May 2002.

In a December 2004 statement, the Veteran indicated that he 
experienced headaches and sinus pressure which were not relieved 
by medication.  In combination with his other disabilities, he 
had missed some days of work.

The Veteran was afforded a VA examination in January 2005.  He 
reported having headaches about 4 to 5 times per week which 
lasted all day and impaired his sleep. His nose was stuffy and 
dry.  He had no postnasal drainage and no discharge from the 
front of his nose.  He had no particular sneezing or itchiness of 
the nose.  An earlier septoplasty had improved his breathing but 
not relieved any pain.  He took Aspirin and Amitriptyline for his 
headaches, which provided some relief.  On examination, the ears 
were normal, with no indication of a middle or inner ear 
infection.  The nasal membranes were slightly boggy and injected, 
and the nasal septum deviated to the right in the mid-septal area 
superiorly.  There was no indication of pus, polyps, or sinus 
tenderness.  There was no postnasal drainage.  Pain began in the 
cheeks and radiated to the base of the nose and over the top of 
the head to the occipital area.  The examiner noted that the 
Veteran's headache was not typical of a vasodilating or sinusitis 
headache.

The Veteran was seen in November 2007.  He complained of nasal 
congestion, difficulty with breathing, and increased fatigue.  He 
had being using numerous over-the-counter medications without 
significant relief.  On examination, there was mild turbinate 
edema bilaterally.  No discharge was noted.

A July 2009 CT scan of the sinuses revealed mild mucoperiosteal 
thickening in the left maxillary airspace.  There was no evidence 
of bony destruction or air-fluid level.  The ostiomeatal complex 
regions were grossly patent.  No gross preseptal, postseptal, 
intraconal, or extraconal abnormality could be seen.

Additional private records show the Veteran was seen in October 
2009 for headaches, which the Veteran described as moderately 
severe.  He also experienced nausea and photophobia.  On 
examination, the Veteran had a reasonably patent airway, with 
only mild hyperemia and no evidence of polyps or purulence.  The 
inferior turbinates were fully open.  There was no evidence of 
disease in the nasopharynx.  A CT scan revealed the sinuses to be 
within normal limits.  The treating physician diagnosed headaches 
of possible sinus origin.

The Veteran underwent an additional VA examination in November 
2009.  He reported having headaches described as a "pressure" 
pain, localized around his eyes, nose, frontal area, and vortex 
of the head.  This pressure was present every day, usually 6/10 
in severity, occasionally reaching 9/10.  He sometimes 
experienced associated nausea, but denied any photophobia or 
sweating associated with this headaches.  He also denied any 
visual disturbances, weakness, numbness, ataxia, or walking 
difficulties.  He treated his condition with Zyrtec, Aleve, and 
Nasonex.  He reporting having to breathe through his mouth quite 
a bit, but denied any purulent discharge.  The Veteran denied any 
crusting.  In this past year, he took 7 days of sick leave from 
his job because of sinus pain.  He sought treatment 4 times, and 
was prescribed antibiotics 3 of those times.  He denied any 
incapacitating episodes.  On examination, there was minor 
tenderness over the frontal sinuses on palpation.  There was 
evidence of congestion of the turbinates, more in the left nasal 
cavity.  The right nasal cavity was normal.  There were no 
polyps.  The examiner did note that it was as likely as not that 
the Veteran's headaches were related to his sinusitis.

Based on the evidence of record, the Board finds that a 30 
percent rating is warranted for the Veteran's sinusitis and 
allergic rhinitis.  In evaluating the Veteran's disability under 
the General Rating Formula outlined above, the Board notes that 
the Veteran has not experienced any incapacitating episodes as 
defined by the applicable regulations.  Moreover, the evidence 
indicates that the Veteran has not experienced any significant 
crusting or purulent discharge at any point during the period on 
appeal.  The Veteran's disability has primarily manifested 
through headaches and sinus pain, described as moderately severe, 
which occurred on a daily basis, and subject to occasional 
exacerbations.  The Veteran also underwent a septoplasty and has 
been treated with several medications, but continued to 
experience the above symptoms.  The Board therefore finds that 
the Veteran's overall disability picture is most closely 
approximated by the 30 percent rating under the General Rating 
Formula.  In determining the appropriate rating, the Board has 
considered the Veteran's own statements made in support of his 
claims.  The Veteran is competent to provide an account of the 
symptomatology he experienced during the period on appeal.  See 
38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the Board finds the Veteran's account of the 
severity and frequency of his symptomatology to be credible, as 
it is consistent throughout the period on appeal and generally 
supported by the other evidence of record.

A higher 50 percent rating is not warranted, however, as the 
Veteran's disability is not manifested by radical surgery with 
chronic osteomyelitis, nor is it manifested by headaches, pain, 
sinus tenderness, or crusting after repeated surgeries.

The Board has also considered a separate rating under Diagnostic 
Code 6522.  However, the evidence of record does not demonstrate 
that the Veteran's disability is manifested by either a complete 
obstruction of a single nasal passage or a greater than 50 
percent obstruction of the bilateral nasal passages.  The 
Veteran's most recent examination noted a clear right nasal 
cavity, and total obstruction of the left nasal cavity was not 
reported.

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the sinusitis with allergic 
rhinitis with the established criteria found in the rating 
schedule for those disabilities shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his sinusitis disability.  Indeed, it does 
not appear from the record that he has been hospitalized at all 
for that disability.  There is no persuasive evidence in the 
record to indicate that the service-connected disability on 
appeal would cause any impairment with employment over and above 
that which is already contemplated in the assigned schedular 
rating.  The Board therefore has determined that referral of this 
case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disability have 
resulted in unusual disability or impairment that has rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A 30 percent rating for sinusitis with allergic rhinitis is 
granted, subject to the laws and benefits governing the award of 
monetary benefits.


REMAND

With respect to the Veteran's claim for an increased rating for a 
ruptured left Achilles tendon, the Board finds that additional 
development is necessary.

The Veteran was most recently afforded a VA examination for his 
left Achilles tendon disability in January 2005, and VA treatment 
records associated with the claims file do not reflect any recent 
relevant findings with respect to that disability.  The Veteran's 
representative however, indicated in a September 2010 brief that 
the Veteran believes his condition has worsened since his last 
examination.

VA's "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the current 
level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
As such, this claim on appeal must be remanded for a complete, 
pertinent VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an appropriate 
VA examination by an appropriate examiner to 
determine the current severity of the 
Veteran's residuals of a ruptured left 
Achilles tendon.  The Veteran's claims file 
should be made available for review by the 
examiner in conjunction with the examination.  
Any indicated tests (including range of 
motion studies) should be performed.  To the 
extent possible, the examiner should 
specifically comment on the extent of any 
functional loss due to pain, weakness, 
fatigue and/or incoordination in terms of 
additional degrees of limited range of 
motion.  The examiner should also comment on 
whether any ankylosis is present, and if so, 
should specifically note the position/angle 
at which the ankle is ankylosed.  The 
examiner should also note whether the Veteran 
has any neurological impairment associated 
with the left Achilles tendon disability, and 
if so, should comment on the nature and 
extent of such impairment.

2.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

3.  After the requested development has been 
completed, the AMC/RO should adjudicate the 
merits of the Veteran's claim for an 
increased rating for a ruptured left Achilles 
tendon based on all the evidence of record, 
including any additional information obtained 
as a result of this remand.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


